           Case 1:19-cv-01928-MLB Document 1 Filed 04/30/19 Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

LAKENYA K. MONFORT,                         )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )         CIVIL ACTION FILE NO.
                                            )         _______________________
SCREENING REPORTS, INC.,                    )
                                            )         JURY TRIAL DEMANDED
     Defendant.                             )

                                    COMPLAINT

      Pursuant to Federal Rule of Civil Procedure 8, Plaintiff LaKenya K. Monfort

respectfully shows the Court the following:

                           Parties, Jurisdiction and Venue

      1.      Ms. Monfort is an individual and a resident of the State of Georgia.

      2.      Defendant Screening Reports, Inc. (“SRI”) is a corporation organized

and existing under the laws of the State of Illinois. SRI is subject to the jurisdiction

of this Court pursuant to O.C.G.A. 9-11-91 and may be served with process by

serving its registered agent, Joseph S. Messer, 225 W. Washington Street, #575,

Chicago, Illinois 60606.

      3.      The Court has jurisdiction over the subject matter of this action

pursuant to 28 U.S.C. § 1331 because the claims asserted in this civil action arise




                                           1
           Case 1:19-cv-01928-MLB Document 1 Filed 04/30/19 Page 2 of 5



under the laws of the United States, specifically the Fair Credit Reporting Act (the

“FCRA”), 15 U.S.C. § 1681 et seq.

      4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and

this Division pursuant to Local Rule 3.1B(3).

                                Factual Background

      5.      Ms. Monfort is a “consumer” under 15 U.S.C. § 1681a(c).

      6.      SRI is a “consumer reporting agency” under 15 U.S.C. § 1681a(f).

      7.      SRI provides background screening services, i.e. background checks,

to landlords and property managers in the multifamily housing industry.

      8.      As a consumer reporting agency and pursuant to 15 U.S.C. § 1681g,

SRI is required “upon request” to:

      clearly and accurately disclose to the consumer: (1) All information in the
      consumer’s file at the time of the request … (2) The sources of the
      information … [and] (3) Identification of each person … that procured a
      consumer report [about the consumer] … during the 1-year period
      preceding the date on which the request is made.

Disclosures made by consumer reporting agencies pursuant to 15 U.S.C. § 1681g

are commonly referred to as “file disclosures.”

      9.      SRI has actual knowledge of its obligations under 15 U.S.C. § 1681g.

      10.     On or about January 22, 2019, Ms. Monfort exercised her rights under

15 U.S.C. § 1681g and requested that SRI provide her with a file disclosure.




                                          2
           Case 1:19-cv-01928-MLB Document 1 Filed 04/30/19 Page 3 of 5



      11.     Ms. Monfort made her request for a file disclosure via a letter, a true

copy of which is attached hereto as Exhibit A.

      12.     Ms. Monfort sent her file disclosure request to SRI via certified mail.

A true copy of the certified mail receipt evidencing the posting of Ms. Monfort’s

file disclosure request is attached hereto as Exhibit B.

      13.     Ms. Monfort’s file disclosure request was delivered to and received

by SRI on January 28, 2019 at 8:56 am, as evidenced by the United States Postal

Service tracking report attached hereto as Exhibit C.

      14.     SRI did not respond to Ms. Monfort’s file disclosure request and did

not provide her with a file disclosure as required by and in violation of 15 U.S.C.

§ 1681g.

      15.     As a proximate result of SRI’s violation of 15 U.S.C. § 1681g, Ms.

Monfort has suffered actual damages, including (i) an informational injury

because she was denied a file disclosure as guaranteed by law and (ii) emotional

distress and anxiety because she was and is concerned that her SRI file contains

inaccurate information that she was convicted of a felony, which could preclude

her from obtaining housing.

                      Count 1 – Violation of 15 U.S.C. § 1681g

      16.     SRI violated 15 U.S.C. § 1681g by failing to provide Ms. Monfort with

a file disclosure in response to her request.



                                          3
           Case 1:19-cv-01928-MLB Document 1 Filed 04/30/19 Page 4 of 5



      17.      SRI’s violation of 15 U.S.C. § 1681g was negligent, or in the alternative,

willful.

      18.      As a proximate result thereof, Ms. Monfort has suffered and is entitled

to recover actual damages, as alleged in Paragraph 15 above, in an amount to be

proven at trial and as allowed by 15 U.S.C. § 1681n(a)(1)(A) or 15 U.S.C. §

1681o(a)(1).

      19.      In the alternative and as a result of SRI’s reckless and willful violation

of 15 U.S.C. § 1681g, Ms. Monfort is entitled to recover statutory damages in the

amount of $1,000 as allowed by 15 U.S.C. § 1681n(a)(1)(A).

      20.      As a result of SRI’s reckless and willful violations of 15 U.S.C. § 1681g,

Ms. Monfort is entitled to recover punitive damages as allowed by 15 U.S.C. §

1681n(a)(2).

      21.      Ms. Monfort is also entitled to recover the costs of this action and her

reasonable attorneys fees as allowed by 15 U.S.C. § 1681n(a)(3) or 15 U.S.C. §

1681o(a)(2).

      WHEREFORE, Ms. Monfort respectfully prays that the Court:

      1.       Issue process to the Defendant;

      2.       Conduct a trial by jury of all claims asserted herein;

      3.       Enter judgment in favor of Ms. Monfort as consistent with the jury’s

verdict; and



                                            4
           Case 1:19-cv-01928-MLB Document 1 Filed 04/30/19 Page 5 of 5



      4.      Grant Ms. Monfort such other and further relief as it deems just and

necessary.

      This 30th day of April, 2019.

McRAE BERTSCHI & COLE LLC                    /s/ Craig E. Bertschi
Suite 200, 1350 Center Drive                 Craig E. Bertschi
Dunwoody, Georgia 30338                      Georgia Bar No. 055739
                                             ceb@mcraebertschi.com
Counsel for Plaintiff                        678.999.1102

                                             Charles J. Cole
                                             Georgia Bar No. 176704
                                             cjc@mcraebertschi.com
                                             678.999.1105




                                         5
